

	

		II

		109th CONGRESS

		1st Session

		S. 1971

		IN THE SENATE OF THE UNITED STATES

		

			November 7, 2005

			Mr. Allard introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To designate certain National Forest System lands in the

		  Pike and San Isabel National Forests and certain lands in the Royal Gorge

		  Resource Area of the Bureau of Land Management in the State of Colorado as

		  wilderness, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Browns Canyon Wilderness

			 Act.

		2.Designation of

			 Browns Canyon Wilderness, Pike and San Isabel National Forests and Royal Gorge

			 Resource Area, Colorado

			(a)Designation

				(1)DesignationIn furtherance of the Wilderness Act (16

			 U.S.C. 1131 et seq.), the following lands in the State of Colorado are hereby

			 designated as wilderness and as a component of the National Wilderness

			 Preservation System to be know as Browns Canyon Wilderness:

					(A)Certain lands in

			 the Pike and San Isabel National Forests, comprising approximately 12,104

			 acres, as generally depicted on the wilderness map.

					(B)Certain lands in

			 the Royal Gorge Resource Area, which comprise approximately 7,921 acres, as

			 generally depicted on the wilderness map.

					(2)Wilderness map

			 and descriptionAs soon as

			 practicable after the date of the enactment of this Act, the Secretary of

			 Agriculture and the Secretary of the Interior shall file a legal description of

			 the wilderness area with the Committee on Resources of the House of

			 Representatives and the Committee on Energy and Natural Resources of the

			 Senate. The wilderness map and legal description shall have the same force and

			 effect as if included in this Act, except that the Secretary concerned may

			 correct clerical and typographical errors in the wilderness map and legal

			 description. The wilderness map shall be on file and available for public

			 inspection in appropriate offices of the Bureau of Land Management and the

			 Forest Service.

				(b)Administration

			 of wilderness areaSubject to valid existing rights, the

			 Secretary concerned shall manage the wilderness area in accordance with the

			 Wilderness Act (16 U.S.C. 1131 et seq.) and this section. With respect to the

			 wilderness area, any reference in the Wilderness Act to the effective date of

			 the Wilderness Act shall be deemed to be a reference to the date of the

			 enactment of this Act.

			(c)GrazingThe grazing of livestock and the

			 maintenance of facilities related to grazing in the wilderness areas, if

			 established before the date of the enactment of this Act, shall be permitted to

			 continue in accordance with section 4(d)(4) of the Wilderness Act (16 U.S.C.

			 1133(d)(4)), as further interpreted by section 108 of Public Law 96–560 (16

			 U.S.C. 1133 note), and the guidelines set forth in appendix A of the report of

			 the Committee on Interior and Insular Affairs of the House of Representatives

			 accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405).

			(d)State

			 jurisdictionAs provided in section 4(d)(7) of the Wilderness Act

			 (16 U.S.C. 1133(d)(7)), nothing in this Act shall be construed as affecting the

			 jurisdiction or responsibilities of the State of Colorado with respect to

			 wildlife and fish in Colorado.

			(e)Incorporation of

			 acquired land and interestsAny land acquired by the United States that

			 is immediately adjacent to the boundary of the wilderness area and that the

			 Secretary concerned determines is suitable for inclusion within the National

			 Wilderness Preservation System shall become part of the wilderness area.

			(f)Water

			 rights

				(1)Effect on water

			 rightsNothing in this section shall constitute an express or

			 implied reservation of water for any purpose relating to the wilderness area or

			 affect any water rights decreed under the laws of Colorado before the date of

			 the enactment of this Act, including water rights held by the United

			 States.

				(2)Additional water

			 rightsIf the Secretary concerned determines that a water right

			 is necessary for the purposes of administering the wilderness area, such water

			 right shall be established in accordance with the procedural and substantive

			 requirements of the laws of Colorado.

				(g)WithdrawalSubject

			 to valid rights in existence on the date of enactment of this Act, the

			 wilderness area is withdrawn from all forms of entry, appropriation, or

			 disposal under the public land laws, location, entry, and patent under the

			 mining laws, and disposition under all laws pertaining to mineral and

			 geothermal leasing or mineral materials.

			(h)Fire, insect,

			 and disease management activities

				(1)Control and

			 prevention activitiesThe

			 Secretary concerned may undertake such measures in the wilderness area as are

			 necessary for the control and prevention of fire, insects, and diseases, in

			 accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1))

			 and the report of the Committee on Interior and Insular Affairs of the House of

			 Representatives to accompany H.R. 1437 of the 98th Congress (H. Rept.

			 98–40).

				(2)ReviewNot

			 later than one year after the date of the enactment of this Act, the Secretary

			 concerned shall review existing policies applicable to the wilderness area to

			 ensure that authorized approval procedures for any fire management measures

			 allow a timely and efficient response to fire emergencies in the wilderness

			 area.

				(i)Buffer

			 zonesNothing in this Act shall be construed to create or imply

			 the creation of protective perimeters or buffer zones around the wilderness

			 area. Activities in or uses of non-wilderness areas that can be seen or heard

			 from within the wilderness area shall not be precluded as a result of this

			 Act.

			(j)DefinitionsIn

			 this section:

				(1)Secretary

			 concernedThe term

			 Secretary concerned means—

					(A)the Secretary of Agriculture, with respect

			 to the National Forest System lands designated as wilderness by subsection

			 (a)(1)(A); and

					(B)the Secretary of the Interior, with respect

			 to the lands in the Royal Gorge Resource Area of the Bureau of Land Management

			 designated as wilderness by subsection (a)(1)(B).

					(2)Wilderness

			 areaThe term

			 wilderness area means the Browns Canyon Wilderness designated by

			 subsection (a).

				(3)Wilderness

			 mapThe term wilderness map means the map entitled

			 Browns Canyon Proposed Wilderness and dated August 9,

			 2005.

				

